ELLIOTT, J.—
The exceptions to the ratification of the auditor’s account filed in this cause on the 27th day of June, 1906, coming on for argument and being heard, this court is of the opinion that the exceptions should be overruled and the account ratified.
It is not necessary that. I should at this time give any reasons for the action of the court, and I content myself with saying that I have- not considered or decided anything concerning the merits of the controversy raised between the trustee and the life tenant, the exceptant herein, in regard to the alleged wasting of the trust estate, but confined myself to the application of the doctrine of res adjudicata, as it arises upon the ratification of the previous auditor’s accounts.